PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 18-6980


RONNIE WALLACE LONG,

                        Petitioner – Appellant,

                v.

ERIK A. HOOKS, Secretary, NC Dep’t of Public Safety,

                        Respondent – Appellee.

------------------------------

THOMAS ALBRIGHT, Professor and Director Vision Center Laboratory Conrad T.
Prebys Chair in Vision Research Salk Institute for Biological Studies; VALENA
ELIZABETH BEETY, Professor and Director Vision Center Laboratory Conrad T.
Prebys Chair in Vision Research Salk Institute for Biological Studies; BARBARA
E. BIERER, Professor and Director Vision Center Laboratory Conrad T. Prebys
Chair in Vision Research Salk Institute for Biological Studies; C. MICHAEL
BOWERS, Professor and Director Vision Center Laboratory Conrad T. Prebys Chair
in Vision Research Salk Institute for Biological Studies; ARTURO CASADEVALL,
Professor and Director Vision Center Laboratory Conrad T. Prebys Chair in Vision
Research Salk Institute for Biological Studies; JESSICA GABEL CINO, Professor
and Director Vision Center Laboratory Conrad T. Prebys Chair in Vision Research
Salk Institute for Biological Studies; SIMON A. COLE, Professor and Director
Vision Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute
for Biological Studies; M. BONNER DENTON, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; SHARI SEIDMAN DIAMOND, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; RACHEL DIOSO-VILLA, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for Biological
Studies; JULES EPSTEIN, Professor and Director Vision Center Laboratory Conrad
T. Prebys Chair in Vision Research Salk Institute for Biological Studies; DAVID L.
FAIGMAN, Professor and Director Vision Center Laboratory,
                    Amici Supporting Appellant.


Appeal from the United States District Court for the Middle District of North Carolina at
Greensboro. Catherine C. Eagles, District Judge. (1:16−cv−00539−CCE−LPA)


Argued: March 20, 2019                                         Decided: January 8, 2020


Before NIEMEYER, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Richardson wrote the majority opinion, in which
Judge Niemeyer joined. Judge Thacker wrote a dissenting opinion.


ARGUED: Jamie Theodore Lau, DUKE UNIVERSITY SCHOOL OF LAW, Durham,
North Carolina, for Appellant. Clarence Joe DelForge, III, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee. ON BRIEF:
Theresa A. Newman, DUKE UNIVERSITY SCHOOL OF LAW, Durham, North
Carolina; G. Christopher Olson, Raleigh, North Carolina, for Appellant. Joshua H. Stein,
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellee. Karen A. Newirth, THE INNOCENCE PROJECT,
INC., New York, New York; Breon S. Peace, Matthew Aglialoro, Willam Segal,
CLEARY GOTTLIEB STEEN & HAMILTON LLP, New York, New York, for Amicus
The Innocence Project, Inc. Brandon L. Garrett, L. Neil Williams Professor of Law,
DUKE UNIVERSITY SCHOOL OF LAW, Durham, North Carolina; Mark D. Harris,
Adam W. Deitch, PROSKAUER ROSE LLP, New York, New York, for Amici Curiae.




                                           2
RICHARDSON, Circuit Judge:

       Ronnie Wallace Long is serving two life sentences after a North Carolina jury

convicted him of rape and burglary in 1976. Long has filed a second application for a

federal writ of habeas corpus.        In it, he claims that a state post-conviction court

unreasonably applied Brady v. Maryland, 373 U.S. 83 (1963), when evaluating evidence

disclosed to him for the first time thirty years after his trial. The district court disagreed

and granted the state’s motion for summary judgment. 1

       We affirm. Although Long shows the state court’s summary conclusion misstated

the burden of proof for Brady claims, that error does not entitle Long to habeas relief. To

overcome the required deference to state courts, Long must show that each reason

supporting the state court’s decision is objectively wrong beyond any possibility for

fairminded disagreement. Wetzel v. Lambert, 565 U.S. 520, 525 (2012); Harrington v.

Richter, 562 U.S. 86, 102 (2011). Here, the state court found “the cumulative [e]ffect of

any [new evidence] with any value is so minimal that it would have had no impact on the

outcome of the trial.” J.A. 1359 (emphasis added). This reasonable finding adequately

supports the state court’s decision that any newly disclosed evidence falls short of the kind

of materiality that Brady requires.




       1
        The state is represented by Respondent-Appellee Eric Hooks, North Carolina’s
Secretary of Public Safety.

                                              3
I.     Background

       A.     The 1976 burglary, rape, and investigation

       On April 25, 1976, at around 9:30 p.m., a man entered the home of 54-year-old (now

deceased) widow Sarah Bost in Concord, North Carolina. He put a knife to her throat and

demanded money. When Mrs. Bost could not find money in her purse, the man became

angry, cursed her, threw her to the ground, ripped her clothes off, beat her, and raped her.

The man repeatedly ordered Mrs. Bost not to look at his face, but she defied him in hope

that she could identify her attacker if she survived.

       During the assault, the phone rang and startled the man. He pulled up his pants and

went out the front door. Mrs. Bost ran unclothed out the back door to her neighbor’s house.

Once there, she told her neighbor that an African-American man had just raped her. The

neighbor brought Mrs. Bost inside and called the police.

       Concord Police Department officers investigated the attack.            They gathered

evidence from the scene and interviewed Mrs. Bost, who told them that she was “attacked

and raped by a black male wearing a leather coat, toboggan, and [] gloves.” J.A. 1429.

She described her attacker as around five foot five inches to five foot nine inches tall, with

a “slender build and slim hips” and a thin mustache. J.A. 1428; see also J.A. 200–1, 305.

She also said that he wore blue jeans and used “correct [E]nglish and at times spoke very

softly” with no noticeable accent. J.A. 1428. An ambulance then took Mrs. Bost to a local

hospital.

       At the hospital, Mrs. Bost was examined by Dr. Monroe, a physician specializing in

gynecology. Dr. Monroe observed extensive scratches, bruising, and lacerations from Mrs.

                                              4
Bost’s face to her legs.      He also noted her “fingernails looked like they had been

traumatized, or nearly bent backwards.” J.A. 295. As part of a pelvic exam, Dr. Monroe

assembled a microscope slide of vaginal fluid that revealed an “extremely high count of

live, very active, human spermatozoa[].” J.A. 296. Mrs. Bost remained at the hospital for

five days for observation and treatment. 2

       The day after the rape, officers showed Mrs. Bost a photographic lineup of thirteen

male suspects, hoping she might identify her attacker. She did not identify a suspect from

these photographs, which did not include a picture of Long.

       Less than two weeks later, officers asked Mrs. Bost to go to the local courthouse to

observe the proceedings. The Concord Police had learned about a similar burglary and

rape in Washington, D.C. In that case, the victim found Long’s Social Security card in her

apartment after the attack. Based on the card left behind, the Washington Metropolitan

Police sought Long, a Concord resident, for questioning.

       Having asked Mrs. Bost to come to Court, officers informed Mrs. Bost that the man

who raped her may, or may not, be present in court and that she should discretely notify

them if she identified him. The officers also told her that she may have to come to court

on two or more occasions. She was also asked to bring a neighbor or friend and to wear a

disguise. At first reluctant, Mrs. Bost agreed.

       Mrs. Bost arrived at the courthouse on the morning of May 10, 1976, wearing a red

wig and glasses. Accompanied by her neighbor, she sat in the second row, while two


       2
           At trial, the defense chose not to cross-examine Dr. Monroe.

                                              5
officers sat away from them. According to the officers, there were “approximately 60 to

65 persons in the court room either in the audience or persons on trial,” with “12 adult

black males in the general age group” of the description given by Mrs. Bost. J.A. 1433.

As Mrs. Bost observed the proceedings, several cases were called involving African-

American men as defendants.

          After about a half hour, Ronnie W. Long’s case was called. Long, “wearing a

medium brown leather coat, a l[ei]sure shirt flowered, no hat, [and] dress pants,” exited the

row of seats to the left side of the gallery and “walked around to the defense table where

he was readily visible by Mrs. Bost.” J.A. 1433. Mrs. Bost notified the officers that she

had identified her attacker, telling them that “there was no doubt in her mind that this

person Ronnie W. Long was the person who entered her house.” J.A. 1433; see also J.A.

314–15 (“I will never forget his profile, the coloring of his skin . . . . Another reason, his

mannerisms and the way he walked. . . . I knew his voice. . . . One thing I will never forget,

the way he talked to me. . . . Another way I identified him was the way he carried himself.”).

Officers took her to the police station, where she again identified Long in a photographic

lineup.

          After Mrs. Bost identified Long as her rapist, the officers asked him to come to the

police station. Long drove himself to the station, where he waived his rights and permitted

a search of his car. The search revealed a pair of black gloves over the visor, a green

toboggan under the driver’s seat, and several matchbooks. The officers seized these items,

as well as Long’s leather jacket. One of the officers, Officer Isenhour, took impressions of

the bottoms of Long’s shoes. Long was arrested and charged with burglary and rape.

                                               6
       B.     Long’s trial

       Long’s trial began in Cabarrus County Superior Court in September 1976. On the

first day, Long’s trial counsel moved to suppress Mrs. Bost’s courthouse and photographic

identifications, arguing that they were impermissibly tainted by the officers’ actions. After

permitting the parties to question Mrs. Bost outside the presence of the jury, the court

denied Long’s motions.

       In its case in chief, the State called Mrs. Bost along with her examining physician

and several law enforcement officers. Mrs. Bost identified Long as her attacker, pointing

to him in the courtroom. Long’s defense had several components. First, he sought to

impeach Mrs. Bost’s testimony on the grounds that cross-racial eyewitness identification

is often suspect. Second, the defense pointed to the lack of any physical evidence tying

him to the crime scene. Third, Long introduced testimony about his whereabouts on the

evening of the crime to establish an alibi. 3

       The jury convicted Long of both burglary and rape. He was sentenced to two life

terms in prison, and his conviction was affirmed on direct appeal by the Supreme Court of

North Carolina. North Carolina v. Long, 237 S.E.2d 728 (N.C. 1977).




       3
        Along with testimony about his activities earlier in the day and after the attack,
Long’s mother testified that he returned home at 8:30 p.m. and went upstairs until around
10:30, when he left. She also explained that, while upstairs, he spoke with his girlfriend
and two-year-old son by phone. She testified that part of the call took place shortly after
9:00 (around the time of the crime), when she picked up the phone in the kitchen to talk
with Long’s two-year-old son for five or ten minutes. See J.A. 475–76; see also J.A. 468
(Long’s girlfriend describing the same call).

                                                7
       C.     Disclosure of new evidence

       In the years that followed, Long filed unsuccessful post-conviction petitions in state

and federal court, including a 28 U.S.C. § 2254 federal habeas application. North Carolina

v. Long, 377 S.E.2d 228 (Mem.) (N.C. 1989); Long v. Dixon, Civ. No. C-89-278-S

(M.D.N.C. May 3, 1990). Then, in 2005, he moved in state court for location and

preservation of evidence, seeking any biological evidence to use in DNA testing and the

pieces of clothing recovered, such as his black leather jacket and green toboggan. The

judge granted Long’s motion, ordering the prosecution and law enforcement to locate and

preserve all evidence related to his case.

       The order led to the disclosure of dozens of documents falling into three groups:

(1) State Bureau of Investigation forensic reports documenting the testing of physical

evidence; (2) the Master Case File on the investigation; and (3) excerpts of Mrs. Bost’s

medical records from her hospitalization.

              1.     Forensic test reports

       The State disclosed copies of reports and handwritten notes from forensic tests

conducted on evidence delivered to the lab by Officer Isenhour. The reports revealed that

analysts (1) compared the single hair found at the crime scene with Long’s head and pubic

hair samples and concluded that they did not match, noting that no additional hairs were

found on Mrs. Bost’s clothing, J.A. 1466; (2) examined Long’s leather jacket, gloves, and

toboggan and did not find any trace of paint or carpet fibers matching samples taken from

Mrs. Bost’s home, J.A. 1454–55; (3) compared five matchbooks from Long’s car with

three burned matches recovered from the upstairs windowsill and found insufficient

                                             8
evidence to conclude that they were linked, J.A. 1463; and (4) compared a latent shoeprint

recovered from the front porch bannister of Mrs. Bost’s home with the inked impressions

of Long’s shoe bottoms, concluding that Long’s shoes could have made the shoeprint, but

there was insufficient information for a definite match, J.A. 1464. The testing of the hair,

clothing, and matchbooks was not disclosed to Long’s defense counsel before trial.

              2.     Master case file documenting evidence submitted for
                     forensic testing

        The Master Case File contained two “Request[s] For Examination of Physical

Evidence,” each written by Officer Isenhour to document items of evidence he delivered

for forensic testing the day after Long’s arrest. J.A. 1451, 1465.

        The first request listed the latent shoeprint taken from outside Mrs. Bost’s house

and inked impressions of Long’s shoes. See J.A. 1465. It asked the forensic analysts to

“[e]xamine for identification from latent lift to known shoe-bottom impressions.” J.A.

1465.

        The second request listed 13 additional items of evidence provided for forensic

testing, including Long’s leather jacket, green toboggan, and leather gloves; paint and

carpet samples taken from the crime scene; samples of Long’s and Mrs. Bost’s head and

pubic hair; a “suspect hair from the scene”; matchbooks from Long’s car; burned matches

obtained from the upstairs windowsill; and Mrs. Bost’s clothing. J.A. 1454. It requested

the examination of Long’s clothing “for the presence of paint and fibers” and to compare

any paint or fibers found with the samples taken from Mrs. Bost’s home. Id. It also

requested a forensic comparison of the hair found at the scene (and any hairs found on Mrs.


                                             9
Bost’s clothing) with the hair samples taken from Long as well as a comparison of the

burned matches from the windowsill with the matchbooks recovered from Long’s car.

       Neither request was disclosed to Long’s counsel before trial. Moreover, at trial,

Isenhour offered an incomplete picture of the testing he had requested. While he testified

to delivering the shoeprints for testing, he also said that the black leather jacket, the green

toboggan, and black leather gloves remained in his “custody and control” since he received

them from another officer during the investigation. J.A. 415–16.

              3.     The victim’s medical records and biological evidence

       The county hospital produced to the superior court judge 26 pages of Mrs. Bost’s

medical records from her hospitalization and medical examination hours after the rape.

After in camera review, the judge authorized the release of 11 pages of the records to

Long’s post-conviction counsel.

       The released records showed that Dr. Monroe collected biological evidence of the

rape in accordance with the hospital’s rape protocol:           he prepared slides of live

spermatozoa, took two swabs of vaginal secretions that he placed in test tubes, and obtained

pubic combings. After the examination, the records show that the hospital released pubic

hair and one of the test tubes to an officer after authorized by Mrs. Bost. J.A. 1475–79.

These records were not disclosed to Long’s defense counsel. Efforts to locate any

biological evidence in 2007 were unsuccessful.

       D.     State post-conviction proceedings

       After receiving the new evidence, Long filed a Motion for Appropriate Relief

(“MAR”) (North Carolina’s version of a habeas petition), raising (1) an allegation that the

                                              10
state failed to disclose exculpatory material to the defense in violation of the Due Process

Clause, the North Carolina Constitution, and Brady, and (2) a newly discovered evidence

claim under state law. After an evidentiary hearing, the state court denied Long’s motion,

finding that both of Long’s claims failed. An equally divided Supreme Court of North

Carolina affirmed. North Carolina v. Long, 705 S.E.2d 735 (N.C. 2011).

       After the state denied relief, Long filed another federal habeas application in 2012.

But because he had failed to receive pre-filing authorization from this court as required by

the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”), Pub. L. No. 104-132,

110 Stat. 1214 (1996), the district court dismissed Long’s application for lack of

jurisdiction.    See Long v. Lancaster, No. 1:12-CV-119, 2012 WL 3151179, at *1

(M.D.N.C. Aug. 2, 2012). Long neither appealed nor sought the necessary pre-filing

authorization.

       Then, in 2015, Long participated in the North Carolina Innocence Inquiry

Commission’s Postconviction DNA Testing Assistance Program. Those efforts revealed

43 latent fingerprints taken from the crime scene that had not been disclosed. Testing

excluded Long as the source of those prints.

       Long returned to federal court and requested pre-filing authorization for a

successive federal habeas application, which we granted. See In re Ronnie Long, No. 16-

295, Dkt. 6 (4th Cir. May 24, 2016). Long then filed the application at issue here. The

district court at first dismissed Long’s application after finding that it presented, along with

the Brady claims, an unexhausted claim involving the latent fingerprints taken from the

crime scene and disclosed in 2015. See Long v. Perry, No. 1:16CV539, 2016 WL 7235779

                                              11
(M.D.N.C. Dec. 14, 2016). We reversed and remanded to the district court, finding that

Long had “unequivocally disclaimed” his latent fingerprint claim. Long v. Perry, 699 F.

App’x 260, 261 (4th Cir. 2017).

       Without the fingerprint claim, Long’s application relies solely on his argument that

“the MAR Order was contrary to, or an unreasonable application of, the Supreme Court’s

clearly established Brady jurisprudence with respect to each of the three fundamental

Brady components.” J.A. 46. The state moved for summary judgment on procedural and

merits grounds, and the matter was referred to a magistrate. In a 66-page report and

recommendation, the magistrate found on the merits that the state court’s application of

Brady to the newly discovered evidence was reasonable. The district court adopted the

magistrate’s report and recommendation and granted summary judgment to the

Respondent. Long timely appealed.

II.    Discussion

       We review the district court’s decision de novo. Muhammad v. Kelly, 575 F.3d 359,

367 (4th Cir. 2009). And we “examine [Long’s] argument through the dual lens of the

AEDPA standard and the standard set forth by the Supreme Court in Brady.” Richardson

v. Branker, 668 F.3d 128, 144 (4th Cir. 2012).

       Under AEDPA, a federal court “shall entertain” a habeas application for a person in

state custody “in violation of the Constitution or laws or treaties of the United States.”

§ 2254(a). Although a violation of federal law is necessary for a writ to issue, it is not

sufficient—“AEDPA demands more,” Harrington v. Richter, 562 U.S. 86, 102 (2011),

“consistent with the respect due state courts in our federal system,” Miller-El v. Cockrell,

                                            12
537 U.S. 322, 340 (2003). State courts “possess sovereignty concurrent with that of the

Federal Government . . . and are thus presumptively competent[] to adjudicate claims

arising under the laws of the United States.” Tafflin v. Levitt, 493 U.S. 455, 458 (1990).

Recognizing this “foundational principle of our federal system,” AEDPA “erects a

formidable barrier to federal habeas relief for prisoners whose claims have been

adjudicated in state court.” Burt v. Titlow, 571 U.S. 12, 19 (2013).

       ADEPA properly respects the central role of state courts by limiting the “federal

courts’ power to issue a writ to exceptional circumstances.” Richardson, 668 F.2d at 138.

In our review, we must remain ever mindful that state courts “are the principal forum for

asserting constitutional challenges to state convictions, [and] that habeas corpus

proceedings are a guard against extreme malfunctions in the state criminal justice systems,

not a substitute for ordinary error correction through appeal.” Id. at 132 (quoting Richter,
562 U.S. at 103) (internal quotation marks omitted).

       Under ADEPA’s deferential framework, we may grant relief for a habeas claim

adjudicated on the merits in state court for only two reasons. See § 2254(d). If the state

decision turns on a factual determination, that determination must be “objectively

unreasonable in light of the evidence presented in the state-court proceeding.” Miller-El,
537 U.S. at 340; § 2254(d)(2). Otherwise, the earlier state decision must have been

contrary to or involve an unreasonable application of, clearly established federal law.




                                            13
§ 2254(d)(1); see Virginia v. LeBlanc, 137 S. Ct. 1726, 1728–29 (2017). 4 Here, the

applicable federal law consists of the rules for determining whether the state violated a

defendant’s Fourteenth Amendment Due Process rights under Brady.

       The state violates Brady when the prosecution fails to disclose material evidence

favorable to a criminal defendant. 373 U.S. at 87; Kyles v. Whitley, 514 U.S. 419, 432

(1995). Evidence is material if it creates a “reasonable probability of a different result,”

Kyles, 514 U.S. at 434, thus “undermin[ing] confidence in the outcome of the trial.” United

States v. Bagley, 473 U.S. 667, 678 (1985). It is not enough for the withheld evidence to

create the possibility of a different verdict; a different result must be reasonably probable.

Strickler v. Greene, 527 U.S. 263, 291 (1999); United States v. Agurs, 427 U.S. 97, 109–


       4
         While the standard for satisfying § 2254(d) is demanding, Petitioner faces an even
greater hurdle were his claim to proceed. Because Long brings a second habeas
application, his claims “shall be dismissed unless—”

       (A)    he “relies on a new rule of constitutional law” made retroactive by the
              Supreme Court; or

       (B)    the factual predicate for his claim could not be previously discovered through
              the exercise of due diligence; and Long “establish[es] by clear and
              convincing evidence that, but for constitutional error, no reasonable fact
              finder would have found [him] guilty of the underlying offense.”

§ 2244(b)(2); see United States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003). Below,
the decision assumed Long satisfied this requirement and denied relief under § 2254(d).
       While we “decline to dictate . . . any strict [habeas] methodology” to the district
court, Bell v. Jarvis, 236 F.3d 149, 162 n.10 (4th Cir. 2000), we wonder why the decision
below focused on the less-stringent Brady standard. Brady requires Long to show a
reasonable probability that a jury would find him innocent given the new evidence. In
contrast, § 2244(b)(2) requires Long to clearly and convincingly show that any reasonable
factfinder must find him innocent—and the § 2244(b) determination is logically and
procedurally antecedent to § 2254(d)’s remedial inquiry.


                                             14
10 (1976); see also Richter, 562 U.S. at 112 (“The likelihood of a different result must be

substantial, not just conceivable.”). 5

        A.       The state court’s conclusions

        Based on the evidence before it, the state court made the following “conclusion of

law”:

        As to the cumulative [e]ffect of the items of evidence the defense alleges they
        did not receive, this court finds, based on the findings of fact and conclusions
        of law stated herein, that the contents of several of the items the defense
        alleges they did not receive were fully addressed in front of the jury; that
        other materials contained in reports were more favorable to the State’s case
        than the defendant’s; and that any remaining matters that were not presented
        to the jury were of little or no value to the case as a whole; and that the
        cumulative [e]ffect of any items with any value is so minimal that it would
        have had no impact on the outcome of the trial.

J.A. 1358–59 (emphasis added). The court’s determination compels a specific outcome

under Brady: if evidence has no impact on the trial outcome, then it must leave no

reasonable probability of a different result. On this basis, the state court’s decision that no

Brady violation occurred adheres to controlling Supreme Court precedent. See Strickler,
527 U.S. at 291.

        But Long instead asks us to scrutinize the summary conclusions of the state court.

Pet’r’s. Br. 26 (citing J.A. 1359 ¶17). After determining the evidence would have “no

impact,” the state court “in summary” writes:

        The Defendant has failed to prove by a preponderance of the evidence that
        his due process rights have been violated under Brady, in that he has not
        shown by a preponderance of the evidence that the claimed evidence was


        5
            Only the state court’s materiality determination is on appeal.

                                                15
       withheld by the state, that it was exculpatory, or that the result likely would
       have been different with the claimed evidence.

J.A. 1359 (citations omitted).      As the Petitioner argues, this summary conclusion

incorrectly articulates Brady’s burden of proof. Brady requires that the defendant show

that there is a reasonable probability that a jury would find him innocent, given the new

evidence. It does not require “demonstration by a preponderance that disclosure of the

suppressed evidence would have resulted ultimately in the defendant’s acquittal.” Kyles,
514 U.S. at 434. Because the state court’s conclusion imposed a preponderance burden, it

directly contradicts Supreme Court precedent. 6

       This inaccuracy alone does not make the state court’s decision unreasonable. If

another ground provided by the state court can sustain its decision, this error is “beside the

point.” Wetzel v. Lambert, 565 U.S. 520, 524 (2012); cf. Woodford v. Visciotti, 537 U.S.
19, 23–24 (2003) (inconsistent descriptions of the burden of proof did not make the state

court’s decision unreasonable under AEDPA). In Wetzel, the Supreme Court held that we

may only disturb the state court’s judgment if “each ground supporting the state court

decision is examined and found to be unreasonable.” 565 U.S. at 525. Because the state




       6
        The state argues that the preponderance language refers to the evidentiary standard
in a North Carolina MAR hearing: “the moving party has the burden of proving by a
preponderance of the evidence every fact essential to support the motion.” N.C.G.S. §
15A-1420(c)(5); Resp’t Br. 18–19. This reading may explain the court’s reference to a
preponderance in its factual determinations. See, e.g., J.A. 1359 (determining, under a
preponderance standard, the defendant did not prove that the state failed to disclose
forensic reports). But it is different to say—twice in the same sentence—that the defendant
must prove, under Brady, the likelihood of a different outcome by a preponderance of the
evidence.

                                             16
court’s no impact conclusion is “sufficient” to reject Long’s claim, “it is irrelevant that the

court also invoked [an improper] ground.” Parker v. Matthews, 567 U.S. 37, 42 (2012);

see also Littlejohn v. Trammell, 704 F.3d 817, 831 (10th Cir. 2013).

       The dissent asserts Wetzel applies only if a proper reason for the state court’s

decision can be “isolated from” another improper reason so as to be entirely “separate[].”

Dissent at 30, 32. This mandate goes too far—the Supreme Court tells us when this kind

of an ‘adequate and independent’ examination is necessary. See Coleman v. Thompson,

501 U.S. 722, 732–33 (1991). And in Wetzel, the grounds supporting the Pennsylvania

Supreme Court’s decision were not so isolated as the dissent here demands. 7 There, the

petitioner—convicted of murder, robbery, and other offenses at trial—argued the

Commonwealth violated Brady when it failed to disclose a police “activity sheet” that

supposedly identified another participant in the robbery.         Wetzel, 565 U.S. at 521.

According to petitioner, the activity sheet was exculpatory and would have impeached one

of the Commonwealth’s primary witnesses. Id. at 521–22. The state court disagreed,

finding that the activity sheet was “‘not exculpatory or impeaching’ but instead ‘entirely

ambiguous.’” Id. at 524 (citations omitted). “Moreover,” the state court continued, the


       7
         Indeed, the Supreme Court has characterized Wetzel as a sufficiency inquiry, not a
complete separateness inquiry. See Parker, 567 U.S. at 42 (“That ground was sufficient
to reject [Petitioner’s] claim”) (citing Wetzel, 132 S. Ct. at 1198); see also Littlejohn, 704
F.3d at 831 (explaining that Wetzel requires “a sufficient substantive ground.”); cf.
Blackston v. Rapelje, 780 F.3d 340, 354 (6th Cir. 2015) (noting the state court’s rationales
“overlap,” and continuing to analyze each pursuant to Wetzel). And this approach makes
good sense under AEDPA—where the state court provides a sufficient and proper reason
to support its judgement, that decision does not result from an unreasonable application of
federal law. See § 2254(d)(1).

                                              17
contents of the activity sheet would be cumulative to other impeachment evidence. Id.

These rationales supporting the state court’s conclusion were neither “isolated from” one

another nor entirely separate—on the contrary, both turned on an assessment of the

contents of the activity sheet. See Commonwealth v. Lambert, 884 A.2d 848, 855–56 (Pa.

2005).

         Nevertheless, the Supreme Court held that the Third Circuit erred when it granted

the writ based on its disagreement with the state court’s assessment of the impeachment

value of the activity sheet. Wetzel, 565 U.S. at 523. As the Supreme Court explained, if

the state court reasonably found the activity sheet to be ambiguous, then the court’s

conclusion about the impeachment value of the sheet did not matter. Id. After all, an

“ambiguous” document is neither exculpatory nor impeaching.

         Here, the unqualified conclusion that the new evidence has ‘no impact’ logically

precedes the erroneous preponderance determination. Wetzel teaches that if the ‘no impact’

conclusion—which alone is sufficient to reject Petitioner’s argument—is reasonable,

“whatever [the state] courts had to say” in another conclusion “is beside the point.” 565
U.S. at 524. And in our deferential review of state court reasoning, see Richter, 562 U.S.

at 103, we should not jump to conclude that erroneous reasons or statements infect another

sufficient reason.

         B.    The state court’s analysis

         Of course, Long remains free to challenge the reasonableness of the state court’s

“no impact” conclusion, and he does.          The state court assessed, separately and

cumulatively, (1) the Forensic Testing Reports, (2) the Master Case File, and (3) the

                                            18
biological evidence described earlier.        As to these items, Long asserts the court

“erroneously construed [their] value” and “ignored the value of impeachment evidence.”

Pet’r’s Br. 25. In other words, Long asks us to dissect the judgment calls made by the state

court.

         We undertake this inquiry with the appropriate deference in mind. Again, under

§ 2254(d), we ask whether the state court’s materiality assessment is objectively

unreasonable based on the facts or an unreasonable application of established Supreme

Court precedent.      We must find the state court’s decision reasonable “so long as

‘fairminded jurists could disagree’ on [its] correctness.” Harrington v. Richter, 562 U.S.
86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Before

turning to their cumulative impact, we evaluate each item individually to identify its

probative value. See Kyles, 514 U.S. at 436 n.10.

                1.     The forensic testing reports

         Long claims that in failing to disclose these reports, the State “painted a picture of

a very limited forensic investigation, when in fact the forensic investigation was

extensive.” Pet’r’s. Br. 10. According to Long, the negative results reflected in the reports

tend to prove his innocence. And he contends that the cumulative effect of the reports with

negative findings “would have bolstered and supported the arguments his counsel made,”

such that “a jury would have been less likely to convict with each successive negative

result.” Id. at 37–38.

         The state court discounted this evidence, and the state court’s determination was not

unreasonable. The absence of a match is “neither incriminating nor exonerating.” Case v.

                                               19
Hatch, 731 F.3d 1015, 1043 (10th Cir. 2013); see also Gary v. Hall, 558 F.3d 1229, 1257

(11th Cir. 2009). The state court took this view, explaining that the absence of evidence is

not evidence of absence. See J.A. 1357–58; cf. P.E. Kish and H. L. MacDonell, Absence

of Evidence is not Evidence of Absence, 46 J. FORENSIC IDENTIFICATION 160–64 (1996).

       And, as Long and the state court acknowledge, the reports’ conclusions about the

hair, paint or carpet fibers, matchbooks, and shoeprint testing mirror the testimony at trial.

See J.A. 1357 (“[T]he agent’s testimony at trial was consistent with his report and the jury

learned everything that was contained in the report yet found the defendant guilty of all

charges.”). In addition, cumulative evidence “is generally not considered material for

Brady purposes.” Johnson v. Folino, 705 F.3d 117, 129 (3d Cir. 2013). Thus, we cannot

say that it was unreasonable for the state court to discount the reports of the forensic testing

actually conducted.

              2.      The master case file

       Long’s Master Case File contained two documents about the forensic testing

requested. The first is Officer Isenhour’s request for analysts to conduct a forensic

comparison of the latent shoeprint to Long’s shoeprints. This document is material only

inasmuch as it confirms law enforcement testimony that the State Bureau of Investigation

conducted the analysis disclosed to the jury at trial. Thus, the first request is cumulative to

what was presented at trial and, in any event, has no probative value in showing Long’s

guilt or innocence.

       The second document lists 13 items of physical evidence for testing. Long concedes

that the document itself does not suggest his guilt or innocence. Instead, he argues it

                                              20
provides impeachment evidence because it shows that Isenhour’s testimony “was false and

concealed the true facts surrounding the evidence brought to the SBI lab.” Pet’r’s Br. 32.

Contrary to the prosecution’s representations at trial, see J.A. 416, it suggests that the

physical evidence did not remain in Isenhour’s custody at all time. Rather, he delivered

the items to the State Bureau of Investigation. The state court discounted Isenhour’s report

because it “merely outlines the evidence collected and examined” in the lab reports. J.A.

1358.

        In determining the materiality of impeachment evidence, we generally consider “the

salience of the subject matter of the impeachment.” Spicer v. Roxbury Corr. Inst., 194 F.3d
547, 561 (4th Cir. 1999). When impeachment evidence directly “relat[es] to the central

issue” in the case, the prosecution’s case suffers a “more serious blow.” Id. Thus, we are

more inclined to find that the evidence places the case in an entirely different light. See

id.; United States v. Avellino, 136 F.3d 249, 257 (2d Cir. 1998). For example, in Giglio v.

United States, the Supreme Court considered whether the government’s failure to disclose

its promise not to prosecute a key witness in exchange for his testimony was material under

Brady. 405 U.S. 150 (1972). In Giglio, the government’s case depended “almost entirely”

on one witness’s testimony. Id. at 154. Because, that witness’s credibility “was therefore

an important issue in the case” and the impeachment evidence directly undermined that

credibility, the Supreme Court remanded the case for a new trial. Id. at 154–55; see Kyles,
514 U.S. at 441 (finding suppressed evidence impeaching eyewitnesses to be material

because “the essence of the State’s case was the testimony of eyewitnesses, who identified

Kyles as [the] killer”) (internal quotation marks omitted).

                                             21
       In contrast, where suppressed impeachment evidence focuses on a peripheral issue,

it generally fails to shed new light on the case as Brady requires. See Turner v. United

States, 137 S. Ct. 1885, 1894 (2017) (evidence “too distant from the main evidentiary

points” fails to create a reasonable probability of a different result as required by Brady);

United States v. Robinson, 627 F.3d 941, 952 (4th Cir. 2010) (investigating officers

dismissed for misconduct were not the only witnesses linking Petitioner with the crimes);

Gilday v. Callahan, 59 F.3d 257, 272 (1st Cir. 1995). In Strickler, the Supreme Court

analyzed whether suppressed documents providing grounds for impeachment of a

government witness were material. 527 U.S. 263. Unlike in Giglio, the Petitioner’s guilt

in Strickler did not depend on the witness at issue, so the Court reasoned that undermining

one witness did not create a reasonable probability of a different result at trial given the

other persuasive evidence. See id. at 292–94.

       Here, the impeachment value of the suppressed impeachment evidence does little to

render the state court’s conclusion unreasonable. In fact, we believe most reasonable jurists

would consider the impeachment evidence peripheral. Cf. Harrington v. Richter, 562 U.S.
86, 101 (2011) (state court decision is reasonable “so long as ‘fairminded jurists could

disagree’ on [its] correctness”). The impeachment of Isenhour would not change the

substance of the reports at issue, which do not exculpate the Petitioner, do not undermine

the state’s theory at trial, and do not point to another perpetrator. The state’s case—as

Petitioner acknowledges—was built on Mrs. Bost’s testimony, not Officer Isenhour’s

testimony. So impeachment of Mrs. Bost would place the case in a different light, but not



                                             22
impeachment of Isenhour about his evidence handling and management of nonexculpatory

reports.

              3.     Records showing the collection of biological evidence

       Finally, we turn to the documents in Mrs. Bost’s medical records. At trial, Long did

not know that an officer took custody of one test tube containing biological evidence of the

rape. Nothing in the record suggests this evidence was tested using the methods available

in 1976. 8

       We agree with the state court’s determination that the information is immaterial. As

the state court noted: “The mere possibility that an item of undisclosed information might

have helped the defense or might have affected the outcome of the trial, does not establish

materiality in the constitutional sense.” J.A. 1358 (quoting Agurs, 427 U.S. at 109–10).

And the Court found that “[t]here is no evidence that the materials collected from the

victim’s person were ever examined by the [State].” So the biological evidence was only

“potentially useful” and, at least without bad faith, not material.        See Arizona v.

Youngblood, 488 U.S. 51, 58 (1988); Lovitt v. True, 403 F.3d 171, 186 (4th Cir. 2005).

       Moreover, any impeachment value of the lack of testing was limited. In United

States v. Cole, 293 F.3d 153, 163 (4th Cir. 2002), we explained that the suppression of


       8
         Some forensic analyses common today—like DNA testing—did not exist at the
time of this crime. The analysis of semen at the time could only identify a man’s blood
type if he secreted blood group antigens. See Pet’r’s. Br. 39–40 n.10. Today, juries may
expect precise forensic analyses of biological evidence, see Dissent at 39 (“Surely there is
no evidence more material in a rape case than the assailant’s semen.”), yet we must take
care not transplant those expectations where “modern forensic techniques . . . of course
would not have been available,” Babick v. Berghuis, 620 F.3d 571, 577 (6th Cir. 2010).

                                            23
impeachment evidence is not material when ample information exists for an effective cross

examination. Long knew, of course, that Dr. Monroe had collected semen during his

examination of Bost—Dr. Monroe said as much in trial testimony. He also knew the only

testing done on that evidence was observation under a microscope. Long was free to point

out the potential exculpatory value of additional testing.

               4.     Cumulative impact assessment

        With the above considerations in mind, we conclude our inquiry by asking whether

the state court’s determination that “the cumulative effect . . . is so minimal that it would

have had no impact on the outcome of the trial,” J.A. 1358–59, was “so lacking in

justification that [it] was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.”         Richardson, 668 F.3d at 149

(quoting Richter, 562 U.S. at 103). This assessment requires us to weigh the strength of

the government’s case against the new evidence. See Turner, 137 S. Ct. at 1893. Here, the

state court analyzed the government’s evidence, concluding that it was “compelling.” J.A.

1355.

        The record supports the state court’s conclusion about the strength of the evidence.

Mrs. Bost gave detailed descriptions of the attacker and his clothing as soon as Concord

officers responded to the scene. She confidently chose Long out of a crowd and photo

arrays, telling officers, “there is no doubt in my mind that [Long] is the man that raped

me.” J.A. 1683. His description matched the one given at the scene. Mrs. Bost again

pointed him out before the jury, and she identified his jacket and gloves as “identical” to

the ones worn by her rapist. J.A. 217–18, 249–50, 1355.

                                             24
       On the other hand, as discussed above, reasonable jurists may conclude that the

probative value of the new evidence is minimal. Thus, the state court’s balancing of the

cumulative evidence was not unreasonable, and § 2254(d) requires us to respect this

determination.

                                      *       *    *

       When Congress passed AEDPA over two decades ago, it created a high bar for

defendants to satisfy before we may disrupt state court judgments. In doing so, Congress

placed great weight on the values of federalism and finality and thus limited the scope of

errors that require relief.   Our review must be performed as statutorily prescribed.

Therefore, the judgment of the district court is



                                                                            AFFIRMED.




                                             25
THACKER, Circuit Judge, dissenting:

       For more than 43 years, Ronnie Wallace Long (“Appellant”) has been in prison for

a rape that he has consistently maintained he did not commit. From the time of his

conviction until now, a trickle of posttrial disclosures has unearthed a troubling and striking

pattern of government suppression of material evidence, in violation of Appellant’s due

process rights pursuant to Brady v. Maryland, 373 U.S. 83 (1963).

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), we are asked

to decide whether the decision of the Superior Court in Cabarrus County, North Carolina,

which denied Appellant’s Motion for Appropriate Relief (“MAR”) (hereinafter the “MAR

court”), “resulted in a decision that was contrary to” or “involved an unreasonable

application of” clearly established federal law. 28 U.S.C. § 2254(d)(1). Remarkably, the

majority -- along with the magistrate judge and the district court -- acknowledge that the

MAR court’s imposition of a preponderance of the evidence standard on Appellant’s Brady

claim “directly contradicts Supreme Court precedent.” Ante at 16; see also J.A. 1679–80

(magistrate   judge    Recommendation);        id.   at   1724    (district   court   adopting

Recommendation). On this point, I agree with the majority. The Supreme Court has held

that a defendant attempting to prove a Brady violation is held to a lower burden, in that he

or she must demonstrate a “‘reasonable probability’ of a different result.” See Kyles v.

Whitley, 514 U.S. 419, 434 (1995) (quoting United States v. Bagley, 473 U.S. 667, 678

(1993)).

       But notwithstanding the MAR court’s imposition of an erroneous burden -- which

is indisputably contrary to clearly established federal law and an error that pervades the

                                              26
entire MAR court decision -- the majority strains to isolate a single phrase of a single

sentence of the MAR court’s Conclusions of Law as separately “sufficient” to reject

Appellant’s § 2254 claim. Ante at 17; see id. at 16 (explaining that relief is not warranted

under § 2254(d)(1) unless “each ground supporting the state court decision is examined

and found to be unreasonable” under AEDPA) (quoting Wetzel v. Lambert, 565 U.S. 520,

525 (2012) (per curiam) (emphasis in Wetzel))). This isolated phrase states that the

cumulative effect of the suppressed evidence was “so minimal that it would have had no

impact on the outcome of the trial.” J.A. 1359 (hereinafter, “the No Impact Conclusion”).

       I disagree with this approach for two reasons. First, the No Impact Conclusion

cannot serve as an “alternative ground” supporting the state court decision under Wetzel,

because it was inextricably intertwined with the erroneous Brady standard mentioned

above. Second, even if the No Impact Conclusion were a separately sufficient “ground”

supporting the decision, such conclusion was objectively unreasonable. Far from being

“so minimal that it would have had no impact on the outcome of the trial,” J.A. 1359, there

is zero doubt in my mind that the cumulative effect of the suppressed evidence in this case

“could reasonably be taken to put the whole case in such a different light as to undermine

confidence in the verdict.” Kyles, 514 U.S. at 435.

       For these reasons, and as set forth in detail below, I must dissent.




                                             27
                                              I.

                The No Impact Conclusion is Not an “Alternative Ground”

        In the face of a glaring and pervasive constitutional error appearing several times in

the MAR court’s decision -- which the majority acknowledges -- the majority, citing Wetzel

v. Lambert, 565 U.S. 520 (2012), nonetheless bends over backward to pluck out a single

phrase of a single sentence of the MAR court’s Conclusions of Law as separately

“sufficient” to reject Appellant’s § 2254 claim. Ante at 17. I cannot adopt this contorted

view.

                                              A.

                            The “Alternative Ground” Doctrine

        The “alternative ground” doctrine set forth in Wetzel does not contemplate a case

such as this. In Wetzel, the state court addressed a post-conviction Brady claim made by

defendant James Lambert, who was convicted and sentenced to death for the murder of

two patrons during a robbery of a bar. See 565 U.S. at 521. Lambert argued that the

Commonwealth of Pennsylvania withheld a police activity sheet, which noted that one of

the Commonwealth’s primary witnesses, Bernard Jackson, who was involved with the

murders and identified Lambert as one of his accomplices, also noted that a man named

Woodlock was “a co-defendant.” Id. The police activity sheet, however, did not indicate

the crime to which Jackson was referring (and Jackson had been involved in other

robberies). See id. Nonetheless, Lambert claimed the police activity sheet was exculpatory

because “it suggested that someone other than or in addition to him” was involved with the

murders. Id.

                                              28
       The Pennsylvania Supreme Court rejected the Brady claim, holding that the police

activity sheet was not material for two reasons: first, it was ambiguous as to the particular

crime in which Woodlock was involved, and the idea that “someone else was involved in

the . . . robbery [was] purely speculative at best”; and second, the activity sheet “would not

have materially furthered the impeachment of Jackson at trial as he was already extensively

impeached by [other witnesses].” Wetzel, 565 U.S. at 523 (internal quotation marks

omitted). On federal habeas review, the district court denied the writ, but the Third Circuit

reversed, relying only on the impeachment grounds and concluding that it was “patently

unreasonable for the Pennsylvania Supreme Court to presume that whenever a witness is

impeached in one manner, any other impeachment evidence would be immaterial.” Id.

(internal quotation marks omitted).

       The United States Supreme Court reversed, holding that the Third Circuit erred

because it “overlooked the determination of the state courts that the [police activity sheet

was] entirely ambiguous,” as an alternative to the impeachment determination. Wetzel,
565 U.S. at 524 (internal quotation marks omitted). Significantly, the Court noted that the

state court used the word “[m]oreover,” “confirming that [the impeachment determination]

was an alternative basis for its decision” Id. at 524–25 n.* (emphasis supplied); see also

id. at 524 (describing the impeachment determination as an “alternative ground”). If the

ambiguity determination was reasonable (which the Court did not decide), the

impeachment decision was “beside the point.” Id. Thus, the Court reasoned that it would




                                             29
not impose the burden of retrial “unless each ground supporting the state court decision is

examined and found to be unreasonable under AEDPA.” Id. at 525 (emphasis in original).

                                             B.

                                    Wetzel is Inapposite

       Here, unlike the ambiguity and impeachment grounds considered in Wetzel, the No

Impact Conclusion and the improper Brady analysis cannot be isolated from one another

so as to be considered “alternative.” See Alternative, Oxford English Dictionary, 2d ed.

(2004) (defining “alternative” as “[s]tating or offering the one or the other of two things of

which either may be taken,” and “Of two things: Such that one or the other may be chosen,

the choice of either involving the rejection of the other”); see also Alternative, Oxford

English           Dictionary            Online,            https://www.oed.com/view/Entry/

5803?redirectedFrom=alternative#eid (Nov. 22, 2019) (defining “alternative” as

“characterized by . . . disjunction”). To the contrary, the No Impact Conclusion is

inextricably intertwined with Appellant’s Brady claim because the No Impact Conclusion

refers to, and necessarily depends on, the MAR court’s Brady conclusion. I quote directly

from the MAR court’s decision:

              As to the cumulative [e]ffect of the items of evidence the
              defense alleges they did not receive, this court finds, based on
              the findings of fact and conclusions of law stated herein, that
              the contents of several of the items the defense alleges they did
              not receive were fully addressed in front of the jury; that other
              materials contained in the reports were more favorable to the
              State’s case than the defendant’s; and that any remaining
              matters that were not presented to the jury were of little or no
              value to the case as a whole; and that the cumulative [e]ffect



                                             30
              of any items with any value is so minimal that it would have
              had no impact on the outcome of the trial.

J.A. 1358–59 (emphases supplied). The bolded language is key to the analysis here

because the “findings of fact and conclusions of law” referenced in the MAR court’s

decision are actually based on the preponderance burden that is contrary to Brady. Thus,

in the paragraph quoted above, when the MAR court concludes there was no impact on the

outcome of the trial, it necessarily refers to its pervasive error that, as to each individual

piece of evidence, Appellant did not demonstrate “by a preponderance of the evidence”

that the evidence “would have changed the result.” See J.A. 1356 ¶¶ 2 (general), 7 (State

Bureau of Investigation (“SBI”) lab reports as a whole), 8 (shoeprint analysis), 9 (hair

analysis), 10 (paint, fiber, and matches analysis), 11 (Detective Van Isenhour’s

identification report). The No Impact Conclusion, therefore, is merely a cumulative view

of the impact of each erroneously analyzed piece of Brady evidence, not an alternative

ground for relief.

       That the No Impact Conclusion is colored by the erroneous Brady burden comes

into even clearer focus in the paragraph directly following the No Impact Conclusion,

which demonstrates that the MAR court viewed the cumulative effect of the evidence

through the improper Brady lens:

              When balancing the strength of the State’s case with the
              cumulative [e]ffect of the items of evidence the defense alleges
              they did not receive, [Appellant] has failed to prove by a
              preponderance of the evidence that the cumulative [e]ffect of




                                             31
              these items are material or would have changed the result at
              trial.

J.A. 1359 (emphasis supplied). Significantly, the grounds relied upon by the state court in

Wetzel exhibited no such relationship, as they were actually separately sufficient. Not so

here. Clearly, the majority should not have invoked Wetzel.

       Finally, the majority suggests we “should not jump to conclude that erroneous

reasons or statements infect another sufficient reason.” Ante at 18. But here, there is no

“jumping” necessary. The No Impact Conclusion explicitly states that it is “based on the

findings of fact and conclusions of law stated herein,” and those findings and conclusions

are infected by the erroneous Brady burden the majority recognizes. J.A. 1358–59

(emphasis supplied). As stated above, in Wetzel, the Supreme Court found significant the

state court’s use of the word “[m]oreover” as “confirm[ation]” of an alternative basis. 565
U.S. at 525 n.* (emphasis supplied). But, as the majority points out, the MAR court’s

erroneous summary conclusion uses the phrase “[I]n summary” (as opposed to

“moreover”), Ante at 15 (emphasis supplied), in concluding Appellant “has failed to prove

by a preponderance of the evidence that there exists newly discovered evidence . . . of a

nature as to show that upon another trial a different result would probably be reached,” J.A.

1359. The phrase “In summary” necessarily means that the MAR court viewed the No

Impact Conclusion through the erroneous Brady lens, and could not have relied on it as an

alternative ground divorced from that incorrect standard.

       In no other case cited by the majority for the “alternative ground” doctrine does this

infectious relationship exist. See Ante at 17 n.7. In Parker v. Matthews, the Court invoked


                                             32
Wetzel where the state supreme court applied an incorrect burden of proof for a sufficiency

challenge on direct review, but it also decided that the jury instructions at trial relayed the

correct burden to the jury, and the proof supported the jury’s findings. See 567 U.S. 37

(2012). In Littlejohn v. Trammell, the Tenth Circuit invoked Wetzel where the state court

may have erred in its presentation to the jury of Oklahoma’s three choices for capital

sentencing, but as to separate alleged federal law violations, the state court’s presentation

to the jury was not “insufficient, misleading, or erroneous.” See 704 F.3d 817, 831 (10th

Cir. 2013) (internal quotation marks omitted). And finally, in Blackston v. Rapelje, the

rationales offered by the state court only “overlap[ped]” in the factual sense

-- they each involved a separate reason for suppressing witness recantations. 780 F.3d 340,

354 (6th Cir. 2015). These rationales were not based on each other. But the No Impact

Conclusion is clearly “based on” the erroneous determinations made by the MAR court in

this case.

                                              II.

                 The No Impact Conclusion is Objectively Unreasonable

                                              A.

       According to Wetzel v. Lambert, in order for the No Impact Conclusion to stand as

an alternative ground supporting the MAR court’s decision, we must “examine[]” it and

find it “to be []reasonable under AEDPA.” 565 U.S. 520, 525 (2012). Even if the No

Impact Conclusion could somehow be read to stand on its own in support of the MAR

court’s decision, the majority’s conclusion that the No Impact Conclusion is a reasonable

materiality determination under § 2254(d) is patently incorrect.           The state court’s

                                              33
determination that the cumulative effect of the evidence at issue would have no impact on

Appellant’s trial is “so lacking in justification” that it was an “error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”

Richardson v. Branker, 668 F.3d 128, 149 (4th Cir. 2012) (quoting Harrington v. Richter,

562 U.S. 86, 103 (2011)).

       The suppressed evidence here 9 not only undermines the state’s investigation of the

crime, but also provides invaluable fodder for impeachment of the state’s witnesses. This

suppressed evidence referred to in this separate opinion includes:

              • a report from Detective Van Isenhour, one of the state’s key
                witnesses, demonstrating that he actually took 15 items
                from the crime scene to be tested at the SBI lab, rather than
                just two items, as he testified, and indicating that those
                items did not remain in his custody, as he also testified;

              • reports listing forensic results of paint/fiber, matches, and
                hair tests that failed to link Appellant to the crime; and

              • medical records indicating that semen samples were taken
                from the victim.

                                            B.

                            Additional Points from the Record

       Of note, the description of the underlying crime and investigation set forth in the

majority opinion is not sufficiently complete so as to provide a full picture of what



       9
         The magistrate judge concluded that the MAR court’s decision that the reports and
paint/fiber, matches, and hair forensic test results were not suppressed “contravened the
United States Supreme Court Brady jurisprudence.” J.A. 1675. The state did not object to
this conclusion.

                                            34
happened here. Additional and salient points are worth noting about the relative strength -

- or weakness -- of the state’s case.

                                              1.

                            The Underlying Crime and Investigation

       First, just a few hours after the attack, the victim described her assailant to officers

of the Concord Police Department as approximately five foot five to five foot nine inches

with a slender build; a “tiny pencil mustache”; and “yellow” or “light colored” black skin.

J.A. 369, 167–68. She also said her assailant was “wearing a leather coat, toboggan, and .

. . gloves.” Id. at 1429.

       The police believed the intruder had broken into the victim’s house by climbing up

a painted outside banister and entering through a second-story window. Officers collected

evidence from the crime scene, including carpet fibers from the den and hallway of the

victim’s home; paint from the outside banister; partially burned matches found near the

window where the suspect entered; hair found at the crime scene; a latent shoe print

collected from the banister; and the victim’s clothes worn at the time of the attack.

                                              2.

                                   Courtroom Identification

       Once police officers identified Appellant as a suspect in the case, rather than place

Appellant in a typical lineup, the officers instead asked the victim to come to the Cabarrus

County Courthouse on May 10, 1976, where Appellant was scheduled to appear in court

for an alleged trespass violation. In the courtroom, Appellant was wearing a leather coat.

The victim testified that when the judge called Appellant’s name as a defendant in the

                                              35
trespass matter, she recognized him and motioned to the police that Appellant was her

rapist. The victim said she had “no doubt” that Appellant was her rapist. She explained,

“I will never forget his profile, the coloring of his skin . . . . ” J.A. 314–15. But of note,

Appellant is a black man with dark skin, unlike the light skinned black man the victim

described to police in the hours immediately following the rape. See id. at 26; Exhibit,

Long v. Perry, No. 1:16-cv-539 (M.D.N.C. filed May 26, 2016), ECF No. 1 Ex. 4. The

majority completely ignores this fact, instead stating that the “description matched the one

given at the scene.” Ante at 24. It did not.

       Only 22 minutes after the courtroom identification, the officers took the victim to

the police station and showed her six to eight photographs of suspects, one of which was

Appellant’s. Of note, Appellant was the only person in the photos wearing a leather coat,

which was the type of clothing the victim initially identified her assailant as wearing. She

chose Appellant’s photo as the photo of her assailant. When the trial court asked the victim,

“Is it possible [the officers] could have asked you to pick out [Appellant]?” the victim

replied, “They could have, but I don’t know.” J.A. 179.

                                               3.

                                      Appellant’s Alibi

       The rape occurred around 9:30 to 9:45 p.m. During trial, Appellant offered evidence

that on the day of the rape, he had attended a class reunion planning meeting and made

plans with friends to go to Charlotte later that night. Appellant’s mother testified that

Appellant was at home with her from around 8:30 p.m. until after 10:00 p.m. During this

time, Appellant participated in a group phone conversation with his mother, his girlfriend,

                                               36
and his girlfriend’s son from 9:00 p.m. to 9:45 p.m. Shortly after 10:00 p.m., Appellant’s

father returned home with the family car, and Appellant left to meet friends in Charlotte,

as planned.

                                             4.

                      Withheld Test Results and Conflicting Reports

       Detective Isenhour processed the crime scene and took custody of the evidence. On

May 11, 1976, the day after Appellant was arrested, Detective Isenhour delivered 15 items

of evidence to the SBI crime lab for forensic testing: (1) green toboggan recovered from

Appellant’s car; (2) black gloves received from Appellant’s car; (3) Appellant’s leather

jacket; (4) head hair from Appellant; (5) pubic hair from Appellant; (6) carpet fibers from

the den area of the crime scene; (7) carpet fibers from the hallway area of the crime scene;

(8) paint from the crime scene; (9) hair found at the crime scene, potentially from the

suspect; (10) pubic hair from the victim; (11) matchbooks from Appellant’s car; (12)

partially burned matches from the crime scene; (13) clothing the victim worn at the time

of the rape; (14) the latent shoe print from the crime scene; and (15) known shoe

impressions from Appellant.

       In a report dated May 12, 1976, Detective Isenhour detailed the work he had done

in the case, including submitting the 15 items detailed above to the SBI lab the day before.

See J.A. 1480–83 (the “May 12 Report”). Detective Isenhour noted that he left the evidence

in the SBI’s custody and picked it up when the tests were completed.

       Of note, Detective Isenhour’s May 12 Report listed all 15 items he transported to

the lab and the type of examinations requested. Specifically, Detective Isenhour asked the

                                            37
SBI to test the evidence to determine whether: (1) Appellant’s hair matched suspect hair

found at the crime scene -- it did not; (2) Appellant’s hairs could be located on the victim’s

clothes -- they were not; (3) paint or carpet fibers from the crime scene could be found on

Appellant’s black leather jacket or black gloves -- they were not; (4) burned matches found

at the crime scene were the same as matches taken from Appellant’s family car -- they

were not; and (5) a latent shoeprint from the scene could be matched to Appellant’s shoes

-- it was not a conclusive match. The shoeprint test was the only test result that was even

arguably helpful to the prosecution. Even still, the SBI merely concluded that Appellant’s

shoes “could have made” the latent print collected at the scene because they were “of the

same tread design” as the shoes that made the print. J.A. 1464 (emphasis supplied). But

significantly, the SBI noted that there were “an insufficient number of distinct

characteristics” to conclusively identify Appellant’s shoes as the ones that made the print.

Id. (emphasis supplied). After the testing, the SBI generated reports explaining each of

these results. See id. at 1464–74 (the “SBI Reports”). Neither Detective Isenhour’s May

12 Report, nor the SBI Reports were disclosed to the defense before trial.

       Curiously, at some later point, Detective Isenhour created a second, undated report

regarding his work on the case. See J.A. 1484–85 (the “Undated Report”). In the Undated

Report, and contrary to the earlier May 12 Report, Detective Isenhour asserted that he

transported only the latent shoeprint and prints from Appellant’s shoes to the SBI lab. The

shoeprints, of course, had resulted in the only forensic evidence that provided any possible

support, albeit weak, to the state’s theory of the case. Every other piece of evidence

analyzed by the SBI lab actually undercut the state’s case. In the Undated Report,

                                             38
Detective Isenhour described the other items of evidence collected during the investigation

but notably omitted the fact that he also took these items to the SBI lab for testing.

Moreover, he explicitly stated that he collected Appellant’s clothes but that he maintained

them in his possession -- a claim that was untrue, because, per his own (withheld) May 12

Report, Detective Isenhour had taken Appellant’s clothes to the lab and left them in the

SBI’s custody for testing.

       Crucially, as noted, the May 12 Report, which detailed the 15 pieces of evidence

actually delivered to the SBI lab, was never disclosed to Appellant before trial, while the

Undated Report was disclosed. This means Appellant was not advised that the additional

evidence omitted from the second report had been taken to the SBI for testing. And,

significantly, Appellant was not informed of the test results that did not incriminate him

(which was basically all of them).

                                              5.

                                Withheld Rape Kit Evidence

       The victim’s rape kit, which included three slides of the assailant’s semen, was

provided to the police department following the victim’s hospitalization. Specifically, an

authorization for release form reflects, “Sargeant [sic] Marshall J. Lee with the C[oncord]

P[olice] D[epartment] picked up the victim’s biological specimens at the hospital at 12:35

a.m. on April 26, 1976.” J.A. 1665. Surely there is no evidence more material in a rape

case than the assailant’s semen, and yet, though the state obtained semen samples from the

victim’s assailant, these samples went no further. Again, curious. Why might that be?

Critically, this rape kit is not listed in either of Detective Isenhour’s reports, and there is

                                              39
no record of what happened to the rape kit after it was received by the police department

or whether it was tested at all.

       In attempt to counter the significance of the withheld rape kit evidence, the majority

argues that any analysis of the semen would have been of limited value in 1976. See Ante

at 23 n.8. Interesting. So, why collect semen evidence in the first instance? And why fault

Appellant for failing to test this evidence or cross examine about it? This argument

highlights the importance of semen evidence in a rape case. Again, the arguments on behalf

of the state on this point are offensive. And ridiculous.

                                             6.

                                      Trial Testimony

       Appellant was tried over 43 years ago on September 27, 1976. Detective Isenhour’s

testimony at trial, like his second undated report, flatly contradicted his earlier May 12

Report. Detective Isenhour testified at trial that the only evidence he brought to the SBI

lab was the latent shoeprint from the crime scene and prints from Appellant’s shoes for

comparison, and that he remained with the SBI examiner while the examiner reviewed the

latent shoeprint. Detective Isenhour also testified that Appellant’s clothes never left his

custody. In short, he lied. Repeatedly.

       In sharp contrast to his testimony, the record reflects that Detective Isenhour’s

testimony was not only false, but also incomplete. Most significantly, at Detective

Isenhour’s request, the SBI tested 13 items of evidence that Detective Isenhour omitted

from both his trial testimony and the Undated Report. These test results -- which did not

support the state’s theory of the case -- were not disclosed to Appellant’s counsel, and were

                                             40
never revealed to the jury. Moreover, Detective Isenhour did not remain with the SBI

examiner during testing as he testified. Instead, Detective Isenhour retrieved the evidence,

including Appellant’s clothing, from the SBI at least five days after he dropped it off for

testing.

       Beyond Detective Isenhour’s dubious trial testimony, another officer with the

Concord Police Department, Detective David J. Taylor, testified that the matches he

retrieved from Appellant’s family car were “of [a] similar nature” to burned matches found

near the crime scene that were believed to have been left by the suspect. J.A. 378. Again,

not true. This testimony was directly contrary to the withheld SBI Report, wherein SBI

Agent R.D. Cone concluded that four of the five matchbooks collected in Appellant’s

family car were eliminated as possible origins for the burned matches in the victim’s home.

Of note, although Agent Cone could not exclude the fifth matchbook on that basis, he

indicated that the burned matches from the scene “probably did not originate from this

matchbook.” J.A. 1463.

                                            C.

                                Objectively Unreasonable

       With this complete background laid bare, I am compelled to disagree with the

majority ruling that the No Impact Conclusion was an objectively reasonable ground

supporting the MAR court’s decision. Clearly, it was not.




                                            41
                                            1.

                  The MAR Court Relied on a Faulty Favorability Analysis

       The first reason the No Impact Conclusion is objectively unreasonable is that the

MAR court relied on an erroneous view of favorability under Brady in reaching this

conclusion.

       In reaching the No Impact Conclusion, the MAR court reasoned that “other

materials contained in the reports were more favorable to the State’s case than the

defendant’s,” and “any remaining matters that were not presented to the jury were of little

or no value to the case as a whole.” J.A. 1359. But both the magistrate judge and the

district court correctly recognized that the MAR court erred by undercutting the

favorability and value of the withheld evidence.

       Specifically, the magistrate judge explained that the MAR court’s conclusion that

the withheld SBI Reports concerning the carpet fibers, paint, and hair found at the crime

scene “did not qualify as exculpatory” was “contrary to Kyles,” and that such evidence

“would have had some weight and its tendency would have been favorable to [Appellant].”

J.A. 1659–60 (quoting Kyles, 514 U.S. at 451). The magistrate judge also reasoned that

the MAR court “unreasonably determined that the SBI Matches report actually favored the

state more than [Appellant],” and “the jury did not hear any evidence regarding the matches

and matchbooks more favorable to [Appellant] than the [withheld] SBI Matches Report.”

Id. at 1661–62.

       The magistrate judge observed that, with regard to the rape kit evidence, the MAR

court “interpreted the concept of favorable evidence too narrowly” because it equated

                                            42
favorability with exculpation. J.A. 1663. The magistrate judge noted that the failure to

disclose the existence of the rape kit “possess[es] a degree of favorability to [Appellant],

in that in tends to impeach the quality of the state’s investigation,” and the MAR court “ran

afoul of and/or unreasonably applied Kyles by denying relief on the grounds that the

victim’s medical records did not qualify as exculpatory.” Id. at 1665–66.

       Finally, the magistrate judge explained that the MAR court “unreasonably applied

Brady and Kyles in failing to deem favorable the evidence of conflicts between Detective

Isenhour’s testimony and the SBI Reports, as well as the evidence of the two differing

versions of Detective Isenhour’s summary reports,” because that court “failed to account

for the impeaching value of the two differing versions of the summary reports.” J.A. 1669.

The district court agreed with this favorability analysis, see J.A. 1724, and the majority

takes no issue with any of these favorability analyses. Nor could it. The Supreme Court

has held, “When the reliability of a given witness may well be determinative of guilt or

innocence, nondisclosure of evidence affecting credibility” violates the Constitution.

Giglio v. United States, 405 U.S. 150, 154 (1972).

       But the magistrate judge, district court, and majority fail to recognize that the MAR

court directly relied on its erroneous favorability findings to support its No Impact

Conclusion. The MAR court specifically referenced “the cumulative [e]ffect of any items

with any value” as having “no impact,” but clearly the MAR court did not properly analyze

the “value” of the withheld evidence. J.A. 1359. Accordingly, because the MAR court’s

No Impact Conclusion was infected by its incorrect and unreasonable favorability analysis,

it is unreasonable and not worthy of deference.

                                             43
                                              2.

   The MAR Court Incorrectly Minimized the Significance of the Suppressed Evidence

       In reaching the No Impact Conclusion, the MAR court also unreasonably minimized

(and thereby, improperly weighed) the significance of the withheld evidence, stating that

“several of the items [of withheld evidence] were fully addressed in front of the jury” and

other evidence had “minimal” value.            J.A. 1359.     This adds to the objective

unreasonableness of the No Impact Conclusion.

       Tellingly, in its briefing, the state does little to assert a substantive defense of the

officers involved. Instead, the state also attempts to minimize the significance of the

evidence. See, e.g., Resp’t’s Br. 22 (“The impeachment value of [Detective Isenhour’s

report demonstrating he did not retain custody of the latent shoeprint] is marginal and could

have been explained by Isenhour as a mistake, misunderstanding, or the report itself could

be incorrect.”); id. (“Regardless of the reason for th[e] inconsistency [in whether Detective

Isenhour relinquished custody of the other evidence], it does not change the results of any

of the SBI reports.”). While these may have been useful arguments for the state to make

to the jury at trial, the rule is not that only unassailable evidence must be disclosed to the

defense. Rather, any favorable and material evidence must be disclosed.

       On this point, three of the state’s arguments in particular are worth addressing: (1)

the suppressed evidence is cumulative of counsel’s arguments at trial; (2) defense counsel

could have tested certain items or questioned witnesses at trial whether certain items had

been tested, but made a strategic decision not to do so; and (3) the suppressed evidence



                                              44
does not undermine the victim’s identification of Appellant as her rapist. Each of these

claims is meritless.

                                              a.

                                   Cumulative Evidence

       The state argues the evidence it withheld was merely cumulative of defense

counsel’s arguments at trial. But surely the state is aware (or at least should be) that it is

elemental that counsel’s arguments are not evidence in a case. It is literally black letter

law. See In re D.L., 603 S.E.2d 376, 382 (N.C. Ct. App. 2004) (“Statements by an attorney

are not considered evidence.”); see also N.C. Pattern Jury Inst. Crim. 101.37 (“The final

arguments of the lawyers are not evidence, but are given to assist you in evaluating the

evidence.”).

       Even if this were not the case, the state is wrong for two additional reasons. First,

test results from the SBI carry much more weight than simply an unsupported argument

from counsel. If the SBI reports had not been suppressed, Appellant’s trial counsel would

not have had to ask the jury to just take his word for it that most of the forensic evidence

could not connect Appellant to the crime scene; they could take the SBI’s word for it.

Indeed, I am quite confident that if the SBI lab had found affirmative forensic evidence

that tied Appellant to the crimes charged, the state not only would have disclosed it, but

would have been shouting it from the rooftops at trial.

       Second, even more material than one exculpatory test result is the cumulative effect

of the legion of exculpatory test results in this case. As Appellant’s trial counsel testified

during the MAR court’s 2008 evidentiary hearing:

                                             45
              [T]he tests . . . have both an individual and a cumulative effect.
              . . . I got one test here that does not implicate you. Okay. I’ve
              got a second test that does not implicate you. And now the jury
              is paying attention. And now I’ve got a third test and a fourth
              test, and pretty soon it creates a snowball effect that you’re not
              the defendant. And that’s why I believe every one of those
              tests was critical.

J.A. 1099–1100; see also id. at 1286 (operator of private forensic laboratory testifying that

in a violent crime such as this one, it would be unlikely not to find some sort of trace

evidence in any of the items submitted for analysis). Similarly, as noted in the amicus brief

filed in this case by forensic science scholars:

              [J]urors use a coherence-based reasoning method, in which
              they integrate the whole of the evidence that they receive. That
              is, a piece of strong inculpatory evidence can make the entire
              evidence set appear inculpating. By the same token, including
              an exculpating item can push the evidence towards a
              conclusion of innocence.          Critically, evidence is not
              independent: it is related, and thus the exclusion of evidence of
              innocence can make an entire case against a defendant seem
              far more compelling than it is.

Amici Curiae Br. of Professors & Scholars 8 (citations and internal quotation marks

omitted) (emphasis in original).

       In short, results of forensic analyses, whether inculpating or exculpating, are a

critically important type of evidence. Indeed, the significant impact of this evidence makes

it all the more important that forensic analyses be disclosed to defense counsel and the

court in all cases. These tests are probative and can be powerful evidence of innocence;

conversely, “[w]ithout a narrative to contrast the prosecution’s story, a jury will have little

reason to give any weight to the defense.” Amici Curiae Br. of Professors & Scholars 8.



                                              46
                                               b.

                                       Defense Strategy

       The state further argues that the suppressed evidence is not material because

Appellant’s trial counsel could have learned of the SBI’s results by (1) testing the evidence

themselves; or (2) questioning witnesses at trial as to whether certain items had been tested.

But, according to the state, Appellant made a “strategic decision” not to do so. Resp’t’s

Br. 29. Similarly, the magistrate judge faulted defense counsel for failing to ask the doctor

who prepared biological evidence slides “whether or not he had performed any further

testing on the spermatozoa,” such as connecting it to Appellant. J.A. 1691 n.16.

       This argument is nonsensical and offensive. Such an argument completely turns the

burden of proof in criminal cases on its head. Again, I am shocked as to the apparent need

to educate the state that the burden of proof in criminal cases rests with the state, and

remains with the state throughout the course of the trial. It is unquestionably not a defense

counsel’s responsibility to elicit testimony about potentially harmful forensic evidence

against his/her own client by blindly questioning witnesses in front of the jury. It is

axiomatic that it is not the defendant’s job to prove himself innocent. Rather, it is the

state’s job to build the case against the defendant. And when the state tests evidence in an

effort to build that case, it is the state’s responsibility to turn over the results to the

defendant -- whether those results are inculpatory or exculpatory -- rather than hide the fact

that the tests ever occurred in the first place.

       Finally, underlying the premise of the state’s defense strategy argument is that it

requires defendants to necessarily assume the prosecution withholds evidence and lies

                                               47
about it as a matter of course. In this case, the state did lie and withhold evidence. But one

would hope that is not the norm in North Carolina.

                                              c.

                                   Victim’s Identification

       Finally, the state places undue weight on the “strength” of the victim’s identification

of Appellant as her assailant, repeatedly asserting that the suppressed evidence is

immaterial because it does not directly undermine this identification. Resp’t’s Br. 30. But

the suppressed evidence does not need to explicitly undermine the victim’s identification

for it to be material. Here, the suppressed forensic results can -- and do -- cast doubt on

the accuracy of the victim’s cross-racial identification.

       As explained by the Innocence Project, eyewitness identifications have “become

less reliable and more suspect,” while “jurors continue to place disproportionate weight on

positive identifications at trial.” Innocence Project Amicus Br. 11, 12. And “[h]eightened

stress,” like the victim experienced in the case at hand, “is well-understood to have a

deleterious effect on an eyewitness’s ability to encode a memory and subsequently make

an accurate identification.” Id. at 17–18 (citing Kenneth A. Deffenbacher, et al., A Meta-

Analytic Review of the Effects of High Stress on Eyewitness Memory, 28 L. & Hum. Behav.

687, 692, 694, 699 (2004)). Further, suggestive identification procedures can exacerbate

an already tenuous aspect of criminal trials. The National Academy of Sciences has

“identified a number of scientifically-supported best practices that can improve

identification accuracy and avoid improperly influencing an eyewitness’s memory.” Id. at

23.   Recommendations include “implementing double-blind lineup and photo array

                                             48
procedures, using standardized non-biased witness instructions, documenting witness

confidence in identification, and videotaping the identification process.” Id.

       None of these practices were followed here. To the contrary, the officers brought

the victim into a courtroom where Appellant was singled out and already cast in a negative

light. “[T]he courtroom setting itself was enough to prejudice the victim’s identification

of her assailant[,] as it suggested to the victim that the parties present were already in legal

trouble.” Innocence Project Amicus Br. 24–25. And in the subsequent photo array

provided by the police, Appellant was the only one wearing a leather coat, which of course

was the item of clothing the victim recalled her assailant wearing.

       Indeed, the state’s conduct in suppressing the forensic test results likely caused the

victim’s identification to carry more weight with the jury than it deserved, since there was

zero forensic evidence to contradict it. In reality, every bit of forensic evidence in this case

at worst directly contradicted the victim’s purported identification and, at best, failed to

support it. The false bolstering of the victim’s identification in this case is highlighted by

the prosecutor’s statements to the jury -- now known to be demonstrably untrue -- that

“[e]very word [the victim] uttered is fully and entirely corroborated by the evidence as was

seen by the officers in her home . . . and the latent evidence found by the officers,” J.A.

526–27, and that:

              [The victim’s] testimony is not only accurate, but totally
              consistent with every piece of physical evidence existent.
              Everything she says happened that is capable of being
              corroborated by physical evidence. . . is so corroborated . . . .
              Every piece of physical evidence points unerringly to the fact
              that [the victim] told you exactly what happened that night
              unerringly.

                                              49
J.A. 536.

       Not true.

       If the May 12 Report demonstrating Detective Isenhour’s untruthfulness and the

SBI Reports excluding Appellant had been disclosed, the jurors could have more credibly

questioned and considered the reliability of the victim’s identification in the absence of

other evidence. Accordingly, the fact that the victim testified that she had “no doubt

whatsoever” that Appellant was her assailant only served to make the suppressed evidence,

which did not corroborate her identification, all the more crucial for the jury to hear.

Withholding this evidence distorted the strength of the victim’s identification, and thereby,

distorted the strength of the state’s case in total.

                                                3.

       In sum, in my view there is no “possibility for fairminded disagreement” that the

cumulative effect of the suppressed evidence, favorable to the defendant and suppressed

by the state in order to make its own case appear stronger, clearly met Brady’s materiality

requirement.    Richardson, 668 F.3d at 149.           Considering both the exculpatory and

impeachment effects of the suppressed evidence cumulatively, it “could reasonably be

taken to put the whole case in such a different light as to undermine confidence in the

verdict.” Kyles, 514 U.S. at 435. It follows, then, that the MAR court’s conclusion that

the suppressed evidence would have “no impact” on the outcome of trial is not just

unreasonable, but patently wrong.




                                               50
                                             III.

                                     Actual Innocence

       Appellant faces an exceedingly heavy burden to prove his actual innocence by clear

and convincing evidence, as he must in order to obtain relief on this second or successive

habeas petition. See McQuiggen v. Perkins, 569 U.S. 383, 394–95 (2013); Schlup v. Delo,

513 U.S. 298, 327 (1995). However, Appellant has provided new, reliable evidence that

helps to exculpate him as the perpetrator, casts doubt on the victim’s eyewitness

identification of him, provides substantial impeachment value against the testifying

officers, and calls into question the integrity of the investigation at large. As a result,

Appellant should be permitted to obtain the additional discovery he seeks to prove his

actual innocence, and I would remand to the district court to consider this question in the

first instance.

                                             IV.

                                          Finality

       I end with a note on the need for finality. The majority is correct that finality is an

important interest in our justice system. For that reason, the actual innocence gateway

standard for procedurally defaulted claims is a necessarily heavy burden. But, it should

not be an impossible burden.

       Finality should not carry the day in this case. This is so because the length of the

procedural history between Appellant’s conviction and where we stand today is not a result

of Appellant’s actions. For more than 43 years, Appellant has consistently maintained his

innocence and continued to search for the truth. In contrast, we arrive at this point as a

                                             51
result of the actions of the state -- the slow, stubborn drip of undisclosed evidence that the

state originally claimed did not exist.

       In this circumstance, Appellant must prevail. To hold otherwise would provide

incentive for the state to lie, obfuscate, and withhold evidence for a long enough period of

time that it can then simply rely on the need for finality. That, I cannot abide.




                                             52